
	
		I
		111th CONGRESS
		1st Session
		H. R. 1394
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2009
			Mr. Inslee (for
			 himself and Mr. Sarbanes) introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the National and Community Service Act of 1990
		  to establish the Clean Energy Corps to mobilize young people to promote energy
		  conservation and mitigate threats to the environment.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Energy Corps
			 Act.
		2.Amendment to the
			 National and Community Service Act of 1990Title I of the National and Community
			 Service Act of 1990 (42 U.S.C. 12511 et seq.) is amended by adding at the end
			 the following:
			
				JClean Energy
				Corps
					199P.General
				authorityThe Corporation for
				National and Community Service (in this title referred to as the
				Corporation) shall make grants to States and eligible entities
				for the creation or expansion of full-time or part-time Clean Energy Corps
				programs.
					199Q.Application
						(a)In
				generalTo be eligible to
				receive a grant under this subtitle, a State or eligible entity shall submit an
				application to the Corporation at such time, in such manner, and containing
				such information as the Corporation may reasonably require.
						(b)ProcessThe Corporation shall consult with state
				and local Conservation Corps in the development of the application
				guidelines.
						(c)Disadvantaged
				youthTo acknowledge the focused enrollment of disadvantaged
				youth and young adults in the Clean Energy Corps, the Corporation shall—
							(1)allow a higher
				cost-per-member to enable Clean Energy Corps programs to provide the necessary
				supportive services to ensure the success of the participants; and
							(2)allow for greater
				flexibility in retention rates.
							(d)Consideration of
				residential CorpsThe Corporation shall allow for equal
				consideration of residential Corps program opportunities since residential
				Corps thrive in rural areas that commonly lack opportunities for young adults,
				enable the participation for emancipated foster youth, gang involved youth, and
				others lacking a safe and stable home environment, allow for more structured
				time for work, training, education and counseling, and provide disaster
				response-ready crews immediately upon request.
						(e)Equitable
				treatmentIn the consideration of applications, the Corporation
				shall ensure the equitable treatment of both urban and rural areas.
						199R.Focus of
				programs
						(a)In
				generalPrograms that receive
				assistance under this subtitle may carry out activities that—
							(1)meet an
				identifiable public need with specific emphasis on projects in support of
				energy conservation, infrastructure and transportation improvement, and
				emergency operations, including—
								(A)improving the
				energy efficiency of housing for elderly and low-income people;
								(B)building
				energy-efficient “green” housing for elderly and low-income people;
								(C)environmental
				education and energy conservation education for elementary and secondary school
				students and the public;
								(D)reusing and
				recycling including deconstruction;
								(E)the repair,
				renovation, or rehabilitation of an existing infrastructure facility including,
				but not limited to, rail, mass transportation, ports, inland navigation,
				schools and hospitals;
								(F)transportation
				enhancements;
								(G)recreational
				trails improvements, including those that enable alternative means of
				transportation and ensure safe use;
								(H)transformation of
				military bases affected by the Base Realignment and Closing process (BRAC) to
				green the space;
								(I)tree planting and
				reforestation;
								(J)renewable resource
				enhancement; and
								(K)assisting in
				emergency operations, such as disaster prevention and relief; and
								(2)provide
				opportunities for youth and young adults, especially disadvantaged youth, to be
				trained for careers related to the activities listed in paragraph (1),
				including those that will be part of the emerging field of “green collar”
				jobs.
							(b)Goals of the
				Clean Energy CorpsThe goals of the Clean Energy Corps are
				to—
							(1)promote clean
				energy use and preserve, protect, and sustain the environment;
							(2)provide young
				adults with opportunities to become better citizens, students and workers
				through meaningful service to their communities and the Nation;
							(3)mobilize youth and
				young adults, especially disadvantaged youth, to promote energy conservation
				and mitigate threats to the environment; and
							(4)provide a pathway
				to responsible adulthood and productive, unsubsidized employment in the private
				sector.
							199S.Training and
				education servicesAll
				applicants must describe how they intend to—
						(1)assess the skills
				of Corpsmembers;
						(2)provide life
				skills and work skills training;
						(3)provide training
				and education;
						(4)develop agreements
				for academic study with—
							(A)local education
				agencies;
							(B)community
				colleges;
							(C)4-year
				colleges;
							(D)area charter high
				schools and vocational-technical schools; and
							(E)community-based
				organizations;
							(5)provide career and
				educational guidance; and
						(6)Recruit
				participants without high school diplomas.
						199T.Preference for
				certain projectsIn the
				consideration of applications the Corporation shall give preference to programs
				that are discrete and—
						(1)meet an
				identifiable public need;
						(2)instill a work
				ethic and a sense of public service in the participants;
						(3)involve youth
				operating in crews or a team-based structure; and
						(4)enhance skills
				development and educational level and opportunities for the
				participants.
						199U.Participants
						(a)In
				generalAge enrollment in
				programs that receive assistance under this subtitle shall be limited to
				individuals who, at the time of enrollment, are not less than 18 years nor more
				than 25 years of age, except that summer programs may include individuals not
				less than 14 years or more than 21 years of age at the time of the enrollment
				of such individuals.
						(b)Participation of
				disadvantaged youthPrograms that receive assistance under this
				subtitle shall ensure that at least 50 percent of the participants are
				economically disadvantaged youth.
						(c)Special
				CorpsmembersNotwithstanding subsection (a) of this section,
				program agencies may enroll a limited number of special Corpsmembers over age
				25 so that the Clean Energy Corps may draw on their special skills to fulfill
				the purposes of this subtitle.
						199V.Use of
				volunteersThe use of
				volunteer services under this section shall be subject to the condition that
				such use does not result in the displacement of any participant.
					199W.Cooperation
				among States for emergency response
						(a)Agreements
				between StatesStates
				operating a Clean Energy Corps may enter into a compact with participating
				States to provide for mutual cooperation to manage any emergency or disaster
				that is duly declared by the affected State.
						(b)Participating
				State responsibilities
							(1)The authorized
				representative of a participating State may request assistance of another party
				by contracting the authorized representative of that State. The provisions of
				this agreement shall only apply to requests for assistance made by and to
				authorized representatives.
							(2)There shall be
				frequent consultation between State officials who have assigned emergency
				management responsibilities and other appropriate representatives of the party
				States with affected jurisdictions and the United States Government, with free
				exchange of information, plans, and resource records relating to emergency
				capabilities.
							199X.Federal
				shareThe Federal share of the
				cost of carrying out an Clean Energy Corps program for which a grant is made
				under this subtitle is 76 percent of the total cost of the program.
					199Y.Best
				practices
						(a)Training and
				technical assistanceThe
				Corporation shall provide technical assistance to grantees that request
				assistance and shall disseminate best practices that emerge from the Clean
				Energy Corps.
						(b)ContractIn
				providing training and technical assistance, the Corporation shall contract
				with a national organization with a proven track record of developing and
				sustaining Corps, working with the Conservation Corps model, and engaging young
				people from disadvantaged backgrounds.
						199Z.Authorization
				of appropriations
						(a)In
				generalThere are authorized
				to be appropriated such sums as may be necessary for fiscal years 2010 through
				2014 to achieve the purposes of this subtitle.
						(b)AllocationOf
				the amounts appropriated to carry out this subtitle for each fiscal
				year—
							(1)90 percent shall
				be for grants to eligible entities;
							(2)5 percent shall be
				technical assistance, and dissemination of best practices; and
							(3)5 percent shall be
				for
				evaluation.
							.
		
